            Case 2:19-cv-00371-RMP                  ECF No. 65           filed 06/02/21    PageID.735 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                 for the                                 EASTERN DISTRICT OF WASHINGTON


                                                    Eastern District of Washington
             LONNIE TOFSRUD, an individual,
                                                                                                          Jun 02, 2021
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                                                     )        Civil Action No. 2:19-CV-371-RMP
SPOKANE POLICE DEPARTMENT, a political division                      )
 of City of Spokane; CRAIG MEIDL, in his personal and
 official capacity; JUSTIN LUNDGREN, in his personal                 )
and official capacity; and DAVE STABEN, in his personal
                    and 9ffe,ia!7capaci1}r
                           e en an
                                             JUDGMENT IN A CIVIL ACTION
The comt has ordered that (check one):
D the plaintiff (name) -------------------------- recover from the
defendant (name) ----------------------------- the amount of
                                                               do11ars ($ ____ ), which includes prejudgment
interest at the rate of ____ %, plus post judgment interest at the rate of   % per annum, along with costs.

D the plaintiff recover nothing, the action be dismissed on the me1its, and the defendant (name)
------------ recover costs from the plaintiff (name)
             Defendants' Motion for Summa1y Judgment, ECF No. 32, is GRANTED.
�   other: Plaintiffs claims against Defendants are DISMISSED WITH PREJUDICE.
             Judgment is entered for the Defendants.



This action was (check one):
D tried by a jmy with Judge              -------------------- presiding, and the jmy has
rendered a verdict.

D tried by Judge _____________________ without a jmy and the above decision
was reached.

� decided by Judge                         Rosanna Malouf Peterson                             on a motion for summary judgment.



 Date: June 2, 2021                                                         CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Cominey Piazza
